United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Virginia, Beach, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0894
Issued: October 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 17, 2015 appellant, through counsel, filed a timely appeal from a January 30,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that his renal
failure due to heat exhaustion was due to factors of his federal employment.
FACTUAL HISTORY
On July 24, 2013 appellant, then a 54-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that he sustained renal failure due to heat exposure while delivering
mail. He first received medical care on June 14, 2013. Appellant stopped work on June 14,
1

5 U.S.C. § 8101 et seq.

2013 and was separated from the employing establishment due to disability retirement as of
November 22, 2013.
With his claim appellant submitted: a June 14, 2013 Patient First Financial
Responsibility Notice; June 14, 2013 treatment notes from Patient First which diagnosed
dehydration, orthostatic hypotension, and acute myocardial infarction; June 14, 2013 emergency
room notes which diagnosed acute renal insufficiency, rhabdomyolysis, “N & V”, and myalgias;
a June 17, 2013 prescription for indoor work; June 23 and July 1, 2013 bloodwork results;
hospital notes dated June 15 and 17, 2013; a June 22, 2013 light-duty medical certification,
which noted heat exhaustion; and general information sheets about the condition
rhabdomyolysis. Some of these documents were unsigned, others contained illegible signatures.
In a July 30, 2013 letter, OWCP advised appellant of the deficiencies in his claim and
provided him the opportunity to submit additional factual and medical evidence. This included a
physician’s rationalized opinion as to how appellant’s work factors resulted in the diagnosed
condition. Appellant was afforded 30 days in which to provide such information.
In an August 4, 2013 statement, appellant stated that he first experienced symptoms of
heat exhaustion on his route on June 12, 2013 when he felt cramps throughout his body. He
returned to work on June 13, 2013 and his symptoms worsened. On June 14, 2013 appellant was
sent home early from work and his wife took him to Patient First and from there he was admitted
to the hospital. According to the results of testing at Patient First and the emergency room at
Chesapeake General Hospital, his blood pressure was dangerously low and he was acutely
dehydrated and in renal failure. Appellant was diagnosed with severe heat exhaustion from the
sun and heat exposure. He indicated that, as long as he avoided continued exposure to the heat
and sun, he had not experienced any of the previous symptoms.
OWCP also received: June 14, 2013 hospital notes diagnosing dehydration, orthostatic
hypotension, acute myocardial infarction; June 17, 2013 physician’s order limiting appellant to
indoor work; diagnostic test results dated June 14, 15 and 17, 2013; a November 11, 22, 2013
notice of separation; a January 16, 2014 request for Workers’ Compensation/Public Disability
Benefit Information, and a July 31, 2013 offer of modified assignment.
In an August 8, 2013 report, Dr. Joseph Vaccarella, a Board-certified family physician,
provided an assessment of status post heat exhaustion due to exposure to hot weather while
delivering mail on June 14, 2013, and resolved renal insufficiency due to heat exhaustion. He
opined that the heat exhaustion was directly work related as appellant was exposed to excessive
heat while delivering mail.
The employing establishment challenged the claim on the basis that appellant had several
nonwork-related medical conditions, which occurred in both hot and cold temperatures, and
which had caused him to miss work for several months at a time over the years. It indicated that
he arrived to work sick on June 14, 2013 and had only worked approximately 2.5 hours in the
morning before leaving.
By decision dated April 14, 2013, OWCP denied the claim as the evidence did not
support that the injury or event(s) occurred as described. It also noted that appellant did not

2

submit any clarifying medical evidence to establish causal relationship of the diagnosed medical
condition to the work-related event of June 14, 2013.
On April 23, 2014 appellant’s counsel requested a telephonic hearing, which was held
before an OWCP hearing representative on November 6, 2014. Appellant testified that on
June 14, 2013 he delivered mail for a few hours and when he was out in the sun, he started
feeling sick. He indicated that this was the third day in a row that he felt nauseous, was
sweating, and cramping. Appellant called the office and was told to bring the route back. He
stated that he had prior problems with his back, but did not have prior problems with the heat.
Appellant also described the medical care he received.
In a December 31, 2014 report, Dr. Syed Hussain Haider, a Board-certified internist,
noted that appellant was admitted to Chesapeake Regional Hospital on June 14, 2013 for
heatstroke as a result of his day-to-day work as a postman. He noted that appellant had been
having symptoms of heatstroke and sunburn for a few days prior to admission which included
nausea, severe diffuse muscle pains and cramps, rash, and a sense of being overheated. In the
emergency room, appellant’s myoglobin and creatinine phosphokinase were indicative of
heatstroke and rhabdomyolysis, or muscle injury, due to heatstroke. He had acute renal failure
due to dehydration as a result of heatstroke with creatinine level of 3.5. Appellant was admitted
to the hospital and given aggressive IV fluids and his kidney function returned to normal. His
muscle injury also improved with the fluids. Dr. Haider opined that, given appellant’s
presentation and the facts of his case, it appears obvious that his heatstroke, muscle injury, and
renal failure were sustained over the course of a few days during his work duties.
By decision dated January 30, 2015, an OWCP hearing representative affirmed the denial
of the claim as causal relationship was not established.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
2

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

3

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition, and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition, and the specific employment factors
identified by the claimant.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.6 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
OWCP denied appellant’s claim finding that there was insufficient medical evidence to
establish that his renal failure due to heat exhaustion was caused or aggravated by his work
activities.
The determination of whether an employment injury is causally related to work factors is
generally established by medical evidence.8 Thus appellant’s belief of causation of his condition
before OWCP and on appeal have no probative value.
Appellant submitted medical records, treatment notes, and diagnostic test results from
Cedar Road Medical Associates and Chesapeake General Hospital intermittently from June to
August 8, 2013. However, the medical records received failed to provide an opinion regarding
the causal relationship of his diagnosed conditions.9 Thus, these reports are insufficient to
establish appellant’s claim. The diagnostic testing provided is also insufficient to establish his

4

Solomon Polen, 51 ECAB 341 (2000).

5

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); Michael S. Mina, 57 ECAB
379 (2006).
6

J.J., Docket No. 09-27 (issued February 10, 2009); Sedi L. Graham, 57 ECAB 494 (2006).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

9

S.E., Docket No. 08-2214 (issued May 6, 2009).

4

claim as it does not address causation and thus is insufficient to establish the causal relationship
between any diagnosed condition and the established work factors.10
In his August 8, 2013 report, Dr. Vaccarella opined that appellant’s status post heat
exhaustion and resolved renal insufficiency was due to exposure to hot weather while delivering
mail on June 14, 2013 as he was exposed to excessive heat while delivering mail. In a
December 31, 2014 report, Dr. Haider opined that, from appellant’s clinical presentation and the
facts of his case, it appeared obvious that his heatstroke, muscle injury, and renal failure were
sustained over the course of a few days during his work duties. While both physicians indicate
that appellant’s heatstroke/heat exhaustion condition was related to his work duties, they did not
provide a sufficient explanation regarding how appellant’s work activities caused or contributed
to his heatstroke, muscle injury, and renal failure. There is no indication of how hot it was
during the claimed period June 12 to 14, 2013 or how much time appellant spent outside
delivering mail. Also there is no indication of what activities he engaged in outside of work
hours those days. Absent such information, Dr. Vaccarella and Dr. Haider failed to provide a
sufficient opinion to establish causal relationship based on established work factors and their
opinions are insufficient to meet appellant’s burden of proof.11
On appeal, appellant’s counsel asserts that the decision is contrary to fact and law. As
found, the evidence of record is insufficient to establish causal relationship.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.

10

Id.; Conard Hightower, 54 ECAB 796 (2003).

11

See T.H., 59 ECAB 388 (2008).

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his renal
failure due to heat exhaustion was due to factors of employment.
ORDER
IT IS HEREBY ORDERED THAT the January 30, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

